Citation Nr: 9930554
Decision Date: 10/26/99	Archive Date: 12/06/99

DOCKET NO. 98-17 471               DATE OCT 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for neurasthenia, currently
evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart

ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel

INTRODUCTION 

The veteran served honorably from May 1942 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of a September 1997 rating decision by the St. Petersburg,
Florida, regional office (RO) of the Department of Veterans'
Affairs (VA) which increased a 10 percent rating in effect for
neurasthenia to 50 percent.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim has been developed.

2. The psychiatric disorder is manifested by anxiety and
depression.

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for service-
connected neuroasthenia have not been met. 38 U.S.C.A.  1155, 5107
(West 1991); 38 C.F.R. 4.130, Diagnostic Code 9400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. FACTUAL BACKGROUND

A VA examination report, dated in October 1946, contains a
diagnosis of psychoneurosis. In November 1947, the RO granted
service connection for neurasthenia and assigned a 10 percent
rating. A VA psychiatric examination was conducted in November
1977. At that time the diagnosis was neurasthenia. In December
1977, the RO increased the 10 percent rating to 3 0 percent. In the
September 1997 rating action, the 30 percent rating was increased
to 50 percent under diagnostic code 9400.

2 -

The veteran has received intermittent treatment at VA and private
facilities from the 1970s to March 1998 for several disorders,
including his psychiatric illness. In January 1998 the veteran
underwent a psychological evaluation. At the time the pertinent
diagnoses were dysthymia and mild dementia with significant
weakness in verbal memory and delayed recall processes.

He was seen at the outpatient clinic in January 1998. At that time
the diagnoses were dementia and depression with anxiety.
Subsequently he continued to receive treatment for dementia and his
psychiatric disorder

A VA psychiatric examination was conducted in July 1998. The
medical history noted that the veteran was 84 years old and
married. He reported that he was in satisfactory physical
condition. The examiner indicated that the records showed that he
was hypertensive and had a recent weight loss. The veteran reported
that he has had one attack of Parkinson's which resulted in the
injury of his hip. The veteran reported that in the intervening
year there has not been a subsequent attack.

The veteran reported that he lived at home. His wife was in a
nursing home. He did not socialize or participate in any
activities. He cleaned s his own house, cooks his own meals, and
drove to visit his wife everyday. The veteran reported a
longstanding problem with nervousness. He reported symptoms
consistent with depression. He experienced periods of tearfulness
and loneliness. He indicated that he was never despondent. He was
retired

The examination showed that the veteran was well groomed and neatly
dressed. His affect was appropriate. His speech was notable for
stuttering. No psychotic process was noted. He was alert but only
oriented to his name and place. and did not suffer from insomnia.
The examiner noted that the veteran's tasks assessing concentration
and attention were completed without error. He was able to due
mental calculations with ease. Short-term memory loss was somewhat
impaired and insight was limited. He also answered correctly
questions designed to assess social judgment adequately.

3 - 

The diagnoses were dysthymic disorder, generalized anxiety
disorder, and cognitive disorder. He was noted as having inadequate
social support, especially focused on the hospitalization of his
wife. A Global Assessment of Functioning (GAF) score of 53 was
assigned based on his dysthymic disorder, and generalized anxiety.

The examiner further commented that there were some early signs of
dementia with some disorientation, confusion, and short-term memory
deficits. His long-term problems with anxiety were evident by his
stuttering. The depression was felt to be more disabling.

II. ANALYSIS

Initially, the Board finds that the veteran's claim for an
increased rating is well grounded within the meaning of 38 U.S.C.A.
5107(a) (West 1991); that is, he has presented a claim that is
plausible. Specifically, a claim that a disorder has become more
severe is well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts that a
higher rating is justified due to an increase in severity since the
original rating. Proscelle v. Derwinski, 2 Vet. App. 629, 632
(1992). He has not alleged that any records of probative value that
may be associated with his claims folder and which have not already
been sought are available. It is accordingly found that all
relevant facts have been properly developed, and that the duty to
assist him, mandated by 38 U.S.C.A. 5107(a) (West 1991), has been
satisfied.

Disability evaluations are determined by the application of a
schedule of ratings, which is based on average impairment of
earning capacity resulting from specific service-connected
disabilities. 38 U. S.C.A. 1155; 38 C.F.R. 4.1 (1998). Separate
diagnostic codes identify the various disabilities and the criteria
that must be shown for specific ratings. Where there is a question
as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that rating. Otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7 (1998).

- 4 - 

While the regulations require review of the recorded history of a
disability by the adjudicator to ensure a more accurate evaluation,
the regulations do not give past medical reports precedence over
the current medical findings. Where an increase in the disability
rating is at issue, the present level of the veteran's disability
is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

Mental disorders are currently rated in accordance with 38 C.F.R.
4.130, Diagnostic Codes 9201-9521. The RO has rated the
Neurasthenia in accordance with 38 C.F.R. 4.130, Diagnostic Code
9400. Diagnostic Code 9400 provides for the evaluation of a
generalized anxiety reaction.

100 percent evaluation is warranted for the following: Total
occupational and social impairment, due to such symptoms as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name.

A 70 percent evaluation is warranted for the following symptoms:
Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking,
or mood, due to such symptoms as: suicidal ideation's; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships.

A 50 percent schedular evaluation contemplates reduced reliability
and productivity in occupational and social situations due to such
symptomatology as: flattened affect; circumstantial,
circumlocutory, or stereotypical speech; panic attacks that

5 -

occur more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory; impaired
judgment; impaired abstract thinking; disturbances of motivation
and mood; and difficulty in establishing and maintaining effective
work and social relationships.

A GAF rating is a scale reflecting the psychological, social, and
occupational functioning on a hypothetical continuum of mental-
health illness. Richard v. Brown, 9 Vet.App. 266, 267 (1996),
citing Diagnostic and Statistical Manual of Mental Disorders (4th
ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal
ideation, severe obsessional rituals, frequent shoplifter) or any
serious impairment in social, occupational, or school functioning
(e.g., no friends, unable to keep a job). A GAF of 51 to 60 is
defined as moderate symptoms (e.g., flat affect and circumstantial
speech, occasional panic attacks) or moderate difficulty in social,
occupational, or school functioning (e.g., few friends, conflicts
with peers or co-workers).

The veteran statements describing the symptoms of his disability
are considered to be competent evidence. However, these statements
must be reviewed in conjunction with the objective medical evidence
of record.

In this regard the evidence shows that the veteran has been
receiving outpatient treatment for his psychiatric disorder and
dementia. Dementia is a disability for which service connection has
not been granted. The recent VA examination showed that the veteran
was anxious and depressed. However, it was reported that he was not
despondent. He was not oriented in time and his insight was
impaired. His short-term memory was somewhat impaired and his
insight was limited. However,, there was no apparent impairment in
concentration and his social judgment was sound.

The examiner assigned a GAF score of 53 and additionally, the
examiner indicated that the assigned score was based on impairment
caused by the service-connected

6 - 

anxiety and depression. The GAF of 53 indicates the presence of
moderate symptoms.

After reviewing the record it is the Board's judgment that the
degree of impairment caused by the psychiatric disorder does not
satisfy the criteria for a 70 percent rating. Accordingly, a rating
in excess of 50 percent is not warranted.

In rendering this determination the Board has considered all
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required in
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this regard, the
Board finds no basis which permits a rating in excess of 50
percent.

ORDER 

Entitlement to an increased rating in excess of 50 percent for
neurasthenia is denied.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

7 - 



